UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6310


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

       v.

DAVID JENKINS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:09-cr-00252-FL-1; 5:16-cv-00614-FL)


Submitted: August 31, 2020                                   Decided: September 9, 2020


Before AGEE, WYNN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Jenkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Jenkins seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or judge issues

a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability

will not issue absent “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists could find the district court’s

assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

759, 773-74 (2017). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       Limiting our review of the record to the issues raised in Jenkins’ informal brief, we

conclude that Jenkins has not made the requisite showing. * See 4th Cir. R. 34(b); see also

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we deny a certificate of appealability, deny Jenkins’ motion for

production of a transcript at government expense, and dismiss the appeal.



       *
        Jenkins’ claims regarding the validity of his guilty plea and ineffective assistance
of counsel are not properly before this court. See Robinson v. Equifax Info. Servs., LLC,
560 F.3d 235, 242 (4th Cir. 2009) (declining to consider issues raised for first time on
appeal unless “exceptional circumstances” exist).

                                              2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3